Case 1:21-cr-00092-CMH Document 19 Filed 08/20/21 Page 1 of 2 PageID# 776




       Request for Authorization to bring electronic device(s)into the
       United States District Court for the Eastern District of Virginia

       The following named person(s) is authorized to bring the below described
electronic device(s) into the United States District Court for the Eastern District of
Virginia on the date(s) specified:

                                    Michelle S. Kallen
       Authorized Person(s):




       Electronic Device(s):        Laptop
                                    USB Drive




       Purpose and Location
                                   Courtroom 800; Video Presentation
       Of Use:
                                   Commonwealth v. Amaya,21-cr-91; Commonwealth v.
       Case No.:                   Vinyard21-cr-92
                                    8/23/21
       Date(s) Authorized:

       IT Clearance Waived:                   _(Yes)             .(No)

                                   APPROVED BY:



Date
                                   United States District/Magistrate/Bankruptcy Judge


A copy of this signed authorization must be presented upon entering the courthouse.


IT Clearance:
                             IT Staff Member                                   Date(s)


IT clearance must be completed, unless waived, before court appearance.
Case 1:21-cr-00092-CMH Document 19 Filed 08/20/21 Page 2 of 2 PageID# 777




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA


                   Request to Use the Court's Evidence Presentation System


I hereby request the use of the court's evidence presentation system and permission to bring a
laptop computer into the courthouse to utilize with the system. I acknowledge that I have read,
understand, and agree to follow all of the guidance available to me on the court's website
regarding usage ofthe presentation system and my computer, as well as those items specifically
addressed below:


• If necessary, I will schedule an orientation to ensure that I have all equipment necessary and
  understand how the system operates. I must obtain written authorization from chambers to
  bring a laptop computer to the scheduled orientation. Orientation provides instruction on use
  of the court's evidence presentation system and an opportunity for testing my laptop
    computer connections. Practicing presentations and preparing witnesses are not authorized
    without court approval.

• The court does not provide any equipment for in-court presentations such as scanned
  documents, animations, graphics, audio and video files from VHS,CD,DVD,Blu-ray, or
  external drives like a USB thumb drive. All files must be presented from my laptop
    computer.

• I am responsible for operating the evidence presentation system, and court employees are not
  authorized to operate my laptop computer. My staff, litigation support contractors, and I are
  not authorized to remove, relocate, or reconfigure any of the court's evidence presentation
  system equipment.

• Wi-Fi or any other wireless access to data, webcams, and any recording capabilities on my
  laptop computer must be disabled while in the courthouse. Visible evidence, such as red
  tape, may be placed over the webcam to prevent video recording.

• Internet service is not provided by the court in the courtroom.

I further agree, as directed by the court, to make any approved system available for, and assist
with, inspection by court staff.


   Michelle Kallen                                                   8/19/21
                        (Signature)                                          (Date)
   Michelle S. Kallen                                                93286

                 (Typed or Printed Name)                               (VA Bar Number)
